DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on 11/19/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (US 2015/0138484 A1).
Regarding claims 1 and 2, Watanabe suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a display module, comprising a display panel (10) including a display area oriented along a plane defined by a first direction and a second direction intersecting the first direction; and a non-display area at least partially surrounding the display area; and a window disposed on the display panel and including a transparent material, wherein the window comprises: a first portion including: a first area at least partially overlapping the display area: and a second area at least partially overlapping the non-display area: a second portion extending from the first area of the first portion in a third direction perpendicular to the first direction and the second direction: a third portion extending from the second area of the first portion in the third direction, and extending from the second portion in either the first direction or the second direction, the third portion including an outer surface including a first curved surface: and a fourth portion extending from the third portion in either the first direction or the second direction, the fourth portion not overlapping the first portion in the third direction, and the fourth portion including an outer surface including a second curved surface; wherein each of a first thickness of the first portion and a second thickness of the second portion are constant along their respective lengths, and wherein a third thickness of the third portion and a fourth thickness of the fourth portion gradually decrease along either the first direction or the para 58-65; figs 2a-c; see figure 2a relabeled for the window structure below). 

    PNG
    media_image1.png
    261
    411
    media_image1.png
    Greyscale

Regarding claims 16 and 17, Watanabe suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a window, comprising a first portion including a first area oriented along a plane defined by a first direction and a second direction intersecting the first direction; and a second area at least partially surrounding the first area; a second portion extending from the first area of the first portion m a third direction. perpendicular to the first direction and the second direction; a third portion extending from the second area of the first portion m the third direction, and extending from the second portion in either the first direction or the second direction, and including an outer surface including a first curved surface; and a fourth portion extending from the third portion in either the first direction or the second  direction, the fourth portion does not overlap with the first portion in the third direction, and the fourth portion includes an outer surface including a second curved surface; wherein a first thickness of the first portion and a second thickness of the second portion are each constant along their respective lengths, and wherein a third thickness para 58-65; figs 2a-c; see figure 2a relabeled below).

    PNG
    media_image1.png
    261
    411
    media_image1.png
    Greyscale

Claims 3-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1 and 16 above, and further in view of Beaudoin (CN 101678390 A).
	Regarding claims 3-9, Watanabe suggests the display module of claim 1.
	Watanabe fails to suggest the limitations of claims 3-9.
	Beaudoin teaches displays comprising a first functional layer (e.g., coating) disposed on and covering the entire display comprising a first sub-functional layer (e.g., primer coat) (18) in contact with the display and a second sub-functional layer (e.g., top coat) (38) disposed on the first sub-functional layer; wherein a thickness of the first sub-functional layer gradually decreases in one direction, and wherein a thickness of the second sub-functional layer gradually decreases in the one direction (page 4; figs 2a-2b). Beaudoin teaches the purpose of the coating is weathering resistance and/or protection (abstract; page 2-3). Beaudoin further suggests the use of a second protective coating (i.e., a second functional layer disposed on the first functional layer and including a second material) (page 3, claim 21).
	Therefore, it would have been obvious to combine the coatings or layer of Beaudoin with the display module of Watanabe for display modules with weathering resistance and/or protection.
	Beaudoin teaches the primer layers may include acrylic or epoxies and the upper coatings may include acrylics, PVDF, polyesters, etc. (page 5).
	Therefore, based on the totality of teachings of Beaudoin, the combination of Watanabe as modified by Beaudoin would have suggested or otherwise rendered obvious first functional layer disposed on the second portion, the third portion and the fourth portion and including a first material: and a second functional layer disposed on the first functional layer and including a second material different from the first material, wherein the first material includes an acrylic-based material and/or an epoxy-based material, and the second material includes a fluorine-based material; wherein the first functional layer comprises a first sub-functional layer in contact with each of the second portion, the third portion, and the fourth portion; and a second sub-functional layer disposed between the first sub-functional layer and the second functional layer; wherein a thickness of the first sub-functional layer gradually decreases in one direction, and wherein a thickness of the second sub-functional layer gradually decreases in the one direction, wherein a portion, adjacent to a first side, of the first sub-functional layer has a first thickness, and a portion, adjacent to a second side, of the first sub-functional layer has a second thickness.

Regarding the thickness of the first and second layer, and the first and second sub-functional layers, Beaudoin teaches the coatings or layers may have a thickness in the range of 1 microns to 75 microns (page 5). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beaudoin, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the first and second thickness of the first sub-functional layer, in adjusting the thickness of these portions one of ordinary skill in the art at the time of invention would have been adjusting or changing the wedge shape of the coating layers and changes of shape are prima facie obvious (MPEP § 2144.04 IV B).
Regarding claims 18 and 19, Watanabe suggests the display module of claim 16.
	Watanabe fails to suggest the limitations of claims 18 and 19.
	Beaudoin teaches displays or window glass comprising a first functional layer (e.g., primer coat) (18) in contact with and covering the entire display and a second functional layer (e.g., top coat) disposed on and covering the entire first functional layer (38) (page 4; figs 2a-2b). Beaudoin teaches the purpose of the coating is weathering resistance and/or protection (abstract; page 2-3).
	Therefore, it would have been obvious to combine the coatings or layer of Beaudoin with the display module of Watanabe for display modules with weathering resistance and/or protection.
	Beaudoin teaches the primer coating may be acrylic or epoxy based and the top coating may be PVDF (i.e., a fluorine based material) and the coatings cover the entire display (page 4-5; figs 2a-2b); so Beaudoin would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a first functional layer disposed on the second portion, the third portion and the fourth portion and including g first material and a second functional layer disposed on the first functional layer and including a second material different from the first material; and wherein the first material includes an acrylic-based material and/or an epoxy-based material, and the second material includes a fluorine-based material.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Beaudoin as applied to claim 3 above, and further in view of Chu et al (US 2015/0002758 A1).
	Regarding claim 10, Watanabe as modified by Beaudoin teaches the display module of claim 3
	Watanabe as modified by Beaudoin fails to suggest an ink layer disposed between the display panel and the window and at least partially overlapping the non-display area. However, Watanabe teaches the use of a seal member or an opaque member (i.e., black matrix) (18) between the display panel and the window and at least partially overlapping the non-display area (para 64; figs 2a-c).
	Chu teaches blocking layers (i.e., opaque layers) as border layers in touch displays that may comprise ink (para 6, 57). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the ink of Chu for the opaque layer of Watanabe; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 11, Watanabe teaches the opaque member (i.e., black matrix) (18) or ink layer does not overlap the fourth portion of the window in the third direction (para 64; figs 2a-c).
Regarding claim 12, Watanabe teaches a polarizing layer (19a) disposed between the display panel and the opaque layer (18) (para 61, 64; figs 2a-c).
Regarding claim 13, Watanabe teaches the use of another polarizer (19b) or optical film layer (i.e., auxiliary panel and synthetic resin) (para 60-61; figs 2a-c).
Regarding claim 14, Watanabe teaches embodiments with or renders obvious the use of set portion receiving each of the auxiliary panel, the display panel, the polarizing layer, and the window; wherein the set portion comprises a rear plate (i.e., a support portion) (82) disposed under the other layers (i.e., auxiliary panel or polarizer) and a bezel (3) (i.e., fixing portion) which extends from a side of the support portion in the third direction and is in contact with the first portion and the fourth portion of the window (para 137; fig 15).
Regarding the limitation the fixing portion in contact with the first functional layer, Beaudoin teaches the purpose of the coating is weathering resistance and/or protection (abstract; page 2-3); so it would have been obvious to one of ordinary skill in the art at the time of invention to extend the functional layers over the seam of the window and bezel to add weathering resistance and/or protection to the seam.
Regarding claim 15, Watanabe teaches the bezel or fixing portion and window may comprise a variety of connecting shapes, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the shape of the window (i.e., portion of the second curved surface) and the fixing post and how they attached to one another as a matter of design choice. Furthermore, in arriving at the embodiment “wherein the fixing portion includes an outer surface having a shape corresponding to a portion of the second curved surface” one of ordinary skill in the art at the time of invention would have been merely changing the shape of the bezel and the window, and changes of shape are prima facie obvious (MPEP § 2144.04 IV B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783